Citation Nr: 0002855	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-36 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral defective 
hearing.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for bilateral ankle 
disability, with Achilles tendon disability.  

4. Entitlement to service connection for dermatitis.  

5. Entitlement to service connection for chronic bronchitis.  

6. Entitlement to service connection for phlebitis.  

7. Entitlement to service connection for residuals of 
fracture of fifth finger, right hand.  

8. Entitlement to service connection for low back disability.  

9. Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran retired from military service in June 1994, after 
completing more than 20 years of active duty.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has bilateral defective hearing for VA compensation benefit 
purposes.

2.  There is a medical opinion of nexus between the complaint 
of tinnitus in service and the post-service 
periodic/intermittent tinnitus.

3.  There is no competent medical evidence of current chronic 
bilateral ankle or Achilles tendon disability.

4.  There is no competent medical evidence of current 
dermatitis or a skin disorder related to service.

5.  There is no competent medical evidence of chronic 
bronchitis.

6.  There is no competent medical evidence of current 
phlebitis related to service.

7.  There is no competent medical evidence of residuals of 
fracture of the right fifth finger.

8.  There is competent evidence of nexus between the post-
service mechanical low back pain, and the veteran's military 
service.

9.  There is no competent medical evidence of bilateral knee 
disability.





CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral defective hearing is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).

3.  The appellant's claim for service connection for 
bilateral ankle and Achilles tendon disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

4.  The appellant's claim for service connection for 
dermatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

5.  The appellant's claim for service connection for chronic 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

6.  The appellant's claim for service connection for 
phlebitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

7.  The appellant's claim for service connection for 
residuals of fracture of right fifth finger is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

8.  The appellant's current mechanical low back pain was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.304 (1999)

9.  The appellant's claim for service connection for 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

Given the interlocking nature of the issues on appeal, and 
the expanse of evidence that often contains material germane 
to all issues, the Board will present the evidence, 
chronologically, in one body, to preserve continuity and for 
ease of review.  Pertinent elements of evidence will then be 
discussed with review and analysis of each issue




Factual Background

Service medical records for the veteran show that he had mild 
pes planus on examination for service in November 1973, and 
his hearing was within the limits of normal.  In January 1975 
the veteran was treated for a rash on his right arm and 
chest.  In April 1975 he complained of sore back in the lower 
lumbar area, and the assessment was pulled muscle.  A March 
1976 record noted that the veteran fell, spraining his right 
ankle. There was swelling and no apparent bony involvement, 
and the assessment was ankle sprain.  He was treated for 
tinea cruris on the inner upper right thigh in August 1977.  
In November 1978 the veteran was treated for athletes foot, 
and serous otitis, left ear.  Reenlistment examination in 
January 1978 was without any complaints or findings for the 
veteran's back, skin, or ankles.  He was treated for URI ( 
upper respiratory infection) /acute bronchitis in May 1980.

The veteran was treated for resolving bronchitis, in July 
1980.  He twisted his right ankle in September 1980, and the 
assessment was sprained ankle.  He was treated 
conservatively.  In February 1981 he complained of bilateral 
ear irritation, and denied tinnitus.  The 
separation/reenlistment examination in January 1982 showed 
normal hearing on audiometry testing for the veteran, 
although he reported having or having had a hearing loss.  
Physical examination showed no respiratory or, back or lower 
extremity disability.  The veteran was treated for 
"phlebitis" in the left arm in the area where blood was 
drawn, in March 1982.  A July 1982 sick call record noted 
trauma to the right ankle the previous night.  The assessment 
was mild ankle sprain.  He complained of earache in August 
1983 with tinnitus, after using a jackhammer.  Audiometry 
testing in September 1983 reported no hearing loss.  His 
hearing was tested again in March 1984, with essentially the 
same findings.  Reenlistment examination in April 1984 showed 
tinea pedis.  There was audiometry testing and no reported 
hearing loss.  In September 1986 the veteran twisted his left 
ankle while playing basketball.  X-ray of the ankle was 
negative.  The assessment was secondary ankle sprain.  There 
was follow-up on the ankle sprain in early October 1984, and 
crutches were discontinued.  The assessment was ligament 
strain, left ankle.  

When the veteran was seen on sick call in October 1986 for 
complaints of URI, it was noted that he was diagnosed with 
bronchitis in late September 1986.  The current assessment 
was pneumonia.  On follow-up later in October the assessment 
was resolved bronchitis.  Audiometry testing in May 1986 
showed some elevated reception threshold level changes, with 
the highest level at 25 decibels, 4000 hertz, left ear.  The 
veteran had complaints of right ankle pain in April 1987, and 
the assessment was mild sprain, resolving.  In June 1987 he 
was treated for rash and pain in the right ankle.  He had 
been playing basketball and had twisted the ankle.  The 
assessment was minor ankle sprain, and x-ray of the ankle was 
negative for fracture.  When seen for a condition not at 
issue in July 1987 the veteran asked that the5th digit on the 
right hand be examined.  He stated that he jammed it in 
February 1987, and the finger had not straightened out.  
Examination showed deformity of the fifth right finger, no 
other abnormality and x-rays showed no fracture.  The 
assessment was status-post injury to the 5th digit, no 
fracture.  Testing of the veteran's hearing in August 1989 
showed essentially the same findings as in 1983.  The clinic 
records for the veteran from 1985 to 1989, show treatment on 
multiple occasions for URI's and viral syndrome.  

The veteran was treated for chemical dermatitis, left wrist, 
in March 1990.  Reenlistment examination in April 1990 showed 
no disability of the low back, ankles, knees, or a chronic 
skin disorder.  Audiometry testing showed a threshold reading 
of 30 decibels at 4000 hertz, left ear, and 25 decibels at 
4000 hertz right ear, with no other tested frequency over 15 
decibels.  It was noted that he had HFHL (high frequency 
hearing loss) nor requiring a waiver, and he was qualified 
for reenlistment.  On the veteran's contemporaneously 
prepared Report of Medical History, he denied having or 
having had any pertinent disability.  A chest x-ray study in 
April 1990 was normal.  Audiometry testing in July 1991 
showed one speech reception threshold level at 25 decibels, 
and the rest at 15 decibels or less.  An asbestos 
surveillance program in August 1991 noted no respiratory 
symptoms reported by the veteran.  An associated medical 
history showed no personal history of bronchitis or other 
respiratory problems.  In January 1992 the veteran was 
treated for left calf muscle strain.  Audiometry testing in 
March 1994 revealed a 30-decibel threshold level at 4000 
hertz, right ear, with no other tested frequency more than 20 
decibels.  Separation examination in March 1994 noted hearing 
loss in the right ear at 4000 hertz, not considered 
disqualifying.  Clinical evaluation showed no respiratory, 
spine or lower extremity abnormality, and the veteran 
specifically denied having or having had respiratory 
symptoms, knee problems, and foot trouble.  Small brown 
stained scars (scattered) were noted on the medical aspect of 
the left wrist, secondary to chemical burns.  He did report 
having or having had recurrent back pain, and in the 
physician's summary, it was noted that he had back pain with 
hard work such as gardening.  

The veteran's original claim for service-connected disability 
was filed in March 1995.  When examined by the VA in August 
1995, the veteran complained of pain to the left Achilles 
tendon, both ankles, both knees, and low back pain with 
activity/exertion.  Physical examination showed the veteran 
to have normal posture and gait.  A groin rash was found, and 
there was pain with extreme ankle inversion.  X-ray studies 
of the ankles and lumbar spine were negative.  The diagnoses 
were mechanical lower back pain; and decreased hearing.

VA audiological evaluation in August 1995 showed no speech 
reception threshold level at any tested frequency, over 20 
decibels.  It was noted that the veteran reported a history 
of tinnitus in both ears for the last 5 years, periodic in 
nature.  The diagnosis was normal hearing, both ears, and 
periodic tinnitus.  

Medical records in August 1994 for the veteran from a service 
facility, in 1994 and 1995, show a notation of no chronic 
problems noted on record review.  He was seen for congestion 
and sore throat in August 1994, and the assessment was acute 
pharyngitis.  In October 1995 he was seen with complaints of 
nasal congestion, wheezing, chest congestion, and sore 
throat.  Chest x-ray showed no abnormal findings.  The 
assessment was acute bronchitis; reactive airway disease.  

L. Blando, M. D., in a letter dated August t27, 1996, 
certified that the veteran was under his care for chronic 
recurrent low back pain; chronic, recurrent bilateral leg 
pain, history of bilateral ankle sprain; hearing loss with 
tinnitus, right ear; and hypercholesterolemia.  The examiner 
added that the on going medical problems "have been present 
since the patient was on Active Duty in the Navy."

In a statement in October 1996, the veteran reported that 
service medical records in November 1978, July and August 
1983 refer to ear problems and tinnitus, and that his medical 
records do show evidence of tinnitus while in service.  the 
veteran wrote that service medical records show that he was 
treated for all disabilities claimed, and that Dr. Blando's 
letter shows chronicity and continuity.  He pointed out that 
service records showed ankle and leg pain and treatment, 
treatment for dermatitis, and these disabilities were 
chronic.

In March 1997 the RO requested that Dr. Blando submit his 
clinical records for the veteran, and copies of such records 
were received in October 1996.  An August 24, 1996 
consultation noted complaints of recurrent low back pain, 
recurrent pain in both legs, hearing loss, and 
hypercholesterolemia.  It was noted that the veteran brought 
in health records from when he was in the service, and that 
noted in his records were bilateral ankle strain; bronchitis; 
low back pain; hearing loss; and hypercholesterolemia.  
Examination of the lungs showed them to be clear.  For the 
back there was slight tenderness in the lumbar area, no 
muscle spasm, and ROM (range of motion) was good.  The lower 
extremities showed slight tenderness over the lower calf 
areas.  The examination impressions were low pack pain, 
chronic and recurrent; leg pain, bilateral, chronic and 
recurrent; hearing loss right ear; and hypercholesterolemia.  
The veteran was seen October 5, 1996, congested with cough.  
Slight tenderness in the lumbar area was found, and the 
impressions were URI with otitis media, and low back pain, 
chronic.  

The VA provided the veteran audiology evaluation in January 
1999.  It was reported that he had a history of noise 
exposure in service, and intermittent use of hearing 
protection while working in loud noise environments.  The 
threshold levels were compatible with the examination in 
1995.  The audiology testing revealed hearing sensitivity 
within normal limits bilaterally from 250 to 8000 hertz, and 
excellent speech discrimination.  Tinnitus was matched at 
4000 hertz at 50 decibels.  The diagnosis was bilateral 
normal hearing sensitivity for speech and tones, with 
intermittent mild tinnitus.  

When provided internal medicine examination in January 1999, 
the veteran complained of sprained ankles, bronchitis, and 
dermatitis of the left wrist.  The veteran reported shortness 
of breath with exertion, and taking an amoxicillin for his 
chronic bronchitis.  No other symptoms associated with 
chronic respiratory problems were reported.  He did report 
bilateral ankle sprains, 11 times in each ankle, and that 
prolonged walking and running produced pain in his ankles.  
He denied any giving way of the ankles and did not use an 
assistive device to ambulate.  He also noted that he had 
dermatitis on the left wrist 3 times, resolved with some type 
of lotion, with no present recurrence.  The veteran worked as 
a maintenance man.  On physical examination he was 68 inches 
in height, and weighed 217 pounds.  No posture or gait 
abnormality was found, and the lungs showed no abnormality.  
The skin was without rashes or other abnormality.  There was 
no limitation of function on standing or walking.  The ankles 
were without heat, redness, swelling, effusion, drainage 
abnormal movement, instability or weakness.  Ankle range of 
motion was equal, normal, and without pain.  Chest x-rays 
were normal, and studies of the left and right ankles showed 
no abnormality.  Authorized examination in January 1999 
included pulmonary function studies, which were normal.  The 
examination diagnoses were status post ankle strain without 
residual; normal lung examination; normal skin examination.

The examiner went on to note that while the veteran 
complained of ankle sprain, on examination he had full 
mobility and no signs of ankylosis or deformity were noted.  
His gait was normal, he did not require assistive device to 
ambulate and no swelling was noted.  In regard to the 
reported bronchitis, lung and pulmonary function tests were 
within normal limits, he did not use any type of inhaler; and 
there were no signs of lung disease on examination.  It was 
also noted that no rashes were found on examination and the 
veteran had been rash free for several years.  


Defective Hearing

The veteran's service medical records show some fluctuation 
in speech reception threshold levels in service, with an 
annotation in March 1990 that the veteran had a high 
frequency hearing loss, apparently based on a 30 decibel 
reading at 4000 hertz in one ear, and a 25 decibel reading at 
4000 hertz in the other ear.  In March 1994 audiometry 
testing revealed a 30-decibel threshold at 4000 hertz in the 
right ear, with all other tested frequencies 20 decibels or 
less.  It was reported in March the veteran had a hearing 
loss in the right ear.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 25 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 per cent.  38 C.F.R § 3.385 (1999)  

The speech reception threshold changes in service do not, for 
VA purposes, show defective hearing for VA benefits.  
However, even if it were conceded that some hearing loss was 
show at 4000 hertz in service, for the purposes of a well-
grounded claim the first element is the requirement for 
competent medical evidence of a current disability.  The 
claim fails on this standard.  Two post-service audiometry 
tests revealed normal hearing for the veteran, bilaterally.  
Absent a current competent medical diagnosis of hearing loss, 
the claim is not well grounded.  Given the above fundamental 
facts, the benefit of the doubt doctrine is not for 
application because the overwhelming weight of the evidence 
is against the claim.

The only private medical evidence of a hearing loss for the 
veteran is the statement from Dr. Blando, in August 1996, in 
which he reported a hearing loss in the right ear.  Clinical 
records from Dr. Blando do not show audiometry testing for 
the veteran and it can only be presumed that the hearing loss 
opinion was by history provided by the veteran and the 
service medical records.  A medical opinion is inadequate 
when it is a general conclusion based on history furnished by 
the appellant and on unsupported clinical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993).  The opinion by Dr. Blando is 
not sufficient to establish a well-grounded claim for 
bilateral defective hearing, especially in light of the post-
service audiometry studies showing normal hearing for the 
veteran.


Tinnitus

The veteran complained of tinnitus in service, a VA physician 
diagnosed tinnitus, and a private physician diagnosed of 
hearing loss with tinnitus right ear, and also opined that 
the veteran's ongoing medical problems had been present since 
the veteran was on active service.  On the basis of the 
current case law, which requires that this evidence be 
presumed to be true for the limited purpose of establishing a 
well-grounded claim, the claim for service connection for 
tinnitus must be presumed to be plausible, and thus well 
grounded.   King v. Brown, 5 Vet. App. 19 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board further 
finds that the RO has amply discharged the duty to assist 
under 38 U.S.C.A. § 5107(a).

Criteria

Basically, the applicable law and regulations provide that 
service connection can be established if a preexisting 
disease or disability is aggravated by service, if a 
particular disease or injury, resulting in disability, is 
incurred coincident with service, if a disability is found to 
be proximately due to or the result of a service-connected 
disease or injury, or if a chronic disease, as specified in 
38 U.S.C.A. § 1101, is manifested to a compensable degree 
within one year thereafter.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration of the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Congenital or development 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(a)(b)(c)(d), 3.306, 3.307, 3.309, 3.310. (1999)

Analysis

In regard to the veteran's claim for tinnitus, while the 
veteran has reported multiple instances documenting tinnitus 
in his service medical records, the only factual evidence of 
tinnitus is the March 1983 incident where the veteran 
complained of earache and tinnitus after running a 
jackhammer.  Subsequent audiometry testing for the veteran 
did not include reference to tinnitus, including separation 
examination in March 1994.  Post service the veteran has been 
diagnosed with periodic and intermittent tinnitus. 

Dr. Blando, in August 1996, after reviewing service medical 
records provided by the veteran, and listening to history as 
provided by the veteran, made a diagnosis of hearing loss 
with tinnitus right ear.  Dr. Blando also opined that the 
veteran's ongoing medical problems had been present since the 
veteran was on active service.  in regard to the probative 
value of Dr. Blando's diagnosis of hearing loss, he did not 
conduct any hearing tests, and was relying on history and 
unsupported clinical evidence.  Further, post-service testing 
of the veteran's hearing showed it to be normal.  However, 
tinnitus was noted objectively on testing in January 1999.  
Additionally, there is no basis to dispute the veteran's 
history of tinnitus starting in service, and continuing to 
the present.  

In light of the report of tinnitus in service, the veteran's 
history of tinnitus during and after service, Dr. Blando's 
opinion as to tinnitus having it's origin's in service, and 
the VA diagnosis of intermittent mild tinnitus, the Board 
finds that such tinnitus was incurred in service.


Bilateral Ankle Disability

The mere fact that a disease or injury incurred in service 
does not, in and of itself, provide a basis for service 
connection.  There must be residual disability associated 
with that disease or injury.  While the service medical 
records do not reflect Achilles tendon injury or disability, 
they certainly do reveal several incidents of right ankle 
complaints, and a left ankle complaint but not the 11 times 
each as reported by the veteran.  The service records 
indicate that the right ankle sprains in service were acute, 
resolving without complications or residuals.  X-ray studies 
of the right ankle in service do not show any bony 
abnormality, and the fact that the last right ankle sprain in 
1987 occurred while the veteran was playing basketball 
indicates that the previous ankle sprains were not 
debilitating.  The one recorded left ankle sprain, in 1986, 
showed no abnormality on x-ray and apparently resolved 
without residual disability, as the veteran was playing 
basketball in 1987.  No bilateral ankle disability was found 
on separation examination in March 1994.  However, the 
bilateral ankle complaints in service satisfy the second 
element for a well-grounded claim but not the Achilles tendon 
claim.  

In regard to the first element for a well-grounded claim, 
competent medical of current disability, the veteran has not 
submitted any medical evidence showing that he has current 
bilateral ankle disability, and the veteran himself is not 
shown to possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to service, and his claims of medical causation 
are of limited probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  VA examination in 1995 noted ankle 
pain with extreme inversion, but examination in 1999 did not 
show disability for either ankle, and it was specifically 
noted that there was no pain on motion.  Dr. Blando, in 
August 1996, noted bilateral ankle sprain by history only.  
In other words, he found no current ankle disability. 

Dermatitis

The veteran was treated for tinea cruris, tinea pedis 
(athlete's foot), skin rash, and chemical dermatitis, on 
various occasions in his 20 years of service.  The question 
is whether any of these skin problems were chronic, or 
whether the veteran currently has a skin disorder related to 
service.  The separation examination in March 1994 did not 
reveal any skin disorder, or complaints thereof.  The VA 
examination in August 1995 revealed a groin rash but this was 
not associated with service by the examiner, and was not 
present on subsequent examinations.  Dr. Blando, in August 
1995, did not report any skin disorder, and his clinical 
records do not reveal any skin problems for the veteran.  
Further, the VA examination in January 1999 found no skin 
rash, ulceration, exfoliation, or crusting.  The first 
element for a well-grounded claim is not present, and the 
veteran's claim for service-connection for dermatitis fails. 

Bronchitis

The veteran was treated for bronchitis in service, and the 
second element of a well-grounded claim is satisfied.  There 
is no evidence that the veteran has been treated for 
bronchitis in his 5 years since service.  The first element 
for a well-grounded claim is absent.  However well 
intentioned, the veteran's claim for bronchitis fails because 
there is no medical evidence of a chronic bronchial disorder.  
We would note that the veteran is not shown to be medically 
qualified to render an opinion as to whether he has chronic 
bronchitis.  See Espiritu. 

Phlebitis

Blood was drawn from the veteran's arm in March 1982, and 
shortly thereafter he was diagnosed with "phlebitis."  
Phlebitis is inflammation of a vein.  It was pointed out 
above that mere occurrence of an injury in service does 
qualify for service connection.  In this instance there would 
have to be medical evidence of chronic phlebitis, or residual 
disability related to the phlebitis in service.  There is no 
such medical evidence.  The phlebitis in service was an acute 
condition that resolved without complications, sequela, or 
residuals.  There is no current medical evidence that the 
veteran has phlebitis or residuals of the phlebitis noted in 
service, and his claim is not well grounded. 




Fracture of Fifth Finger, Right Hand

While the veteran might personally believe that he fractured 
the fifth finger on his right hand in service, the service 
medical records, including x-ray report, do not show any 
fracture.  He has not submitted any medical evidence showing 
that he has any residuals of the fifth finger injury in 
service, and the veteran himself is not shown to possess the 
medical expertise to diagnose a finger fracture.  His claim 
for residuals of fifth finger fracture is not well grounded.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.  In passing, the 
Board notes that fifth finger deformity was noted in 1987, 
but not on subsequent examinations, and the veteran himself 
has not referred to any current fifth finger deformity.  

Low Back Disability

The veteran complained of back pain in service, a VA 
physician diagnosed mechanical low back pain shortly after 
service, and a private physician diagnosed chronic recurrent 
low back pain and opined that the veteran's ongoing medical 
problems had been present since the veteran was on active 
service.  On the basis of the current case law, which 
requires that this evidence be presumed to be true for the 
limited purpose of establishing a well-grounded claim, the 
claim for service connection for tinnitus must be presumed to 
be plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

Criteria

Basically, the applicable law and regulations provide that 
service connection can be established if a preexisting 
disease or disability is aggravated by service, if a 
particular disease or injury, resulting in disability, is 
incurred coincident with service, if a disability is found to 
be proximately due to or the result of a service-connected 
disease or injury, or if a chronic disease, as specified in 
38 U.S.C.A. § 1101, is manifested to a compensable degree 
within one year thereafter. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration of the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  
Congenital or development defects as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(a)(b)(c)(d), 3.306, 3.307, 3.309, 3.310. 
(1999)

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Analysis

The veteran was treated for pulled back muscle in April 1975.  
Examinations for discharge/reenlistment, in 1978, 1984, and 
1990 showed no back disability either by physical examination 
or complaint.  The separation examination in March 1994 shows 
that the veteran reported having or having had recurrent back 
pain, and it was noted that the back pain was associated with 
hard work such as gardening.  However, clinical evaluation in 
March 1994 did not show any back abnormality.  The appellant 
is not obligated to show that the claimed condition was 
present during service; a nexus between the current condition 
and service may be established with the showing of a direct 
relationship.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992). 
The VA examination in August 1995 did not result in any 
clinical findings for the back but there was a diagnosis of 
"mechanical lower back pain." 

Dr. Blando in August 1996 reported that the veteran was under 
his care for chronic recurrent low back pain.  His clinical 
records show slight tenderness in the lumbar area in August 
and October 1996, with impressions of chronic low back pain 
on both occasions. On the other hand, physical examination of 
the veteran in January 1999 did not show any back 
manifestations or diagnosis.  






Evidence of a relationship between the post-service low back 
tenderness, and the complaints of back pain in service 
include the veteran's reports of continuing back pain from 
service to the present.  A showing of continuity of 
symptomatology (not continuity of treatment) after service 
discharge is required to support a claim when the fact of 
chronicity in service is inadequately supported.  38 C.F.R. 
3.303(b).  The veteran's testimony may provide such a 
showing.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  The 
veteran did complain of back problems on his initial claim 
after service, and private medical records show treatment for 
"chronic" recurrent low back pain.  However, one problem 
with continuity is the most recent examination did not reveal 
any back disability.   In weighing the negative and positive 
evidence concerning the veteran's back claim, the Board finds 
the evidence to be in equipoise, and therefore, with 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that service connection is in order for 
mechanical low back pain.


Bilateral Knee Disability

While the veteran had leg complaints in service, there are no 
recorded complaints specific to either knee.  The separation 
examination in March 1994 found no knee disability, and the 
veteran specifically denied having, or having had knee 
problems.  The VA examinations in 1995 and 1999 found no knee 
disability, and Dr. Blando in 1996 did not report any 
bilateral knee disability.  Absent any medical evidence of 
bilateral knee disability, the veteran's claim is not well 
grounded, and fails. 


ORDER

Service connection for tinnitus and low back disability, is 
granted.

As the veteran's claims for service connection for bilateral 
defective hearing, bilateral ankle disability, bronchitis, 
dermatitis, phlebitis, residuals of fracture of the right 
fifth finger, and bilateral knee disability are not well 
grounded, the claims are denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



